Case: 1:20-cv-04699 Document #: 57-1 Filed: 09/08/20 Page 1 of 5 PageID #:1166




                    EXHIBIT A
  Case: 1:20-cv-04699 Document #: 57-1 Filed: 09/08/20 Page 2 of 5 PageID #:1167




                                         FIRM RÉSUMÉ


       With offices in Miami, Florida and San Francisco, California, Hedin Hall LLP represents
consumers and shareholders in data-privacy, financial services, and securities class actions in state
and federal courts nationwide.
       Our firm prosecutes difficult cases aimed at redressing injuries suffered by large, diverse
groups of people. Over the past decade alone, our work has helped secure billions of dollars in
relief for consumers and investors and facilitated important changes in business practices across a
wide range of industries.

                                     Representative Matters

       Notable examples of our work include:

Consumer & Data-Privacy Matters


   •   Owens, et al. v. Bank of America, N.A., et al., No. 19-CV-20614-MGC (S.D. Fla.) (class
       counsel in overdraft fee class action, non-reversionary $4.95 million settlement pending
       final approval)
   •   Liggio v. Apple Federal Credit Union, No. 18-cv-1059-LO (E.D. Va.) (class counsel in
       overdraft fee class action, non-reversionary $2.7 million settlement granted final approval)
   •   Olsen, et al. v. ContextLogic Inc., No. 2019CH06737 (Ill. Cir. Ct. Jan. 7, 2020) (class
       counsel in action alleging violation of Telephone Consumer Protection Act (“TCPA”),
       non-reversionary $16 million settlement finally approved)
   •   Kokoszki v. Playboy Enterpises, Inc., No. 19-cv-10302-BAF (E.D. Mich.) (class counsel
       in action alleging violation of Michigan’s Personal Privacy Preservation Act (“PPPA”),
       non-reversionary $3.8 million settlement pending final approval)
   •   In re Everi Holdings, Inc. FACTA Litigation, No. 18CH15419 (Ill. Cir. Ct. Jan. 7, 2020)
       (class counsel in 14 related actions alleging violations of Fair and Accurate Credit
       Transactions Act against various casino entities and common payment processor, $14
       million non-reversionary class settlement recently reached)
   •   Chimeno-Buzzi v. Hollister Co. (S.D. Fla.) (class counsel in action alleging violation of
       TCPA, non-reversionary $10 million settlement finally approved)


                                    1395 Brickell Avenue • Suite 1140
                                          Miami, Florida 33131
                                  (305) 357-2107 • www.hedinhall.com
  Case: 1:20-cv-04699 Document #: 57-1 Filed: 09/08/20 Page 3 of 5 PageID #:1168




   •   Farnham v. Caribou Coffee Co., Inc. (W.D. Wisc.) (class counsel in action alleging
       violation of TCPA, non-reversionary $8.5 million settlement finally approved)
   •   Lin v. Crain Communications, Inc., No. 2:19-cv-11889-VAR-APP (E.D. Mich.) (counsel
       for putative nationwide class in action alleging violation of Michigan’s PPPA against
       Michigan-based publishing conglomerate)
   •   Norberg v. Shutterfly, Inc. (N.D. Ill.) (putative class action alleging the collection of
       individuals’ immutable “scans of face geometry” in violation of Illinois’ Biometric
       Information Privacy Act (“BIPA”))
   •   Rivera v. Google, Inc. (N.D. Ill.) (putative class action arising from Google’s alleged
       collection of individuals’ immutable “scans of face geometry” in violation of BIPA)
   •   In re Facebook Biometric Privacy Litig. (N.D. Cal.) (first-of-its-kind data privacy class
       action arising from Facebook’s alleged collection of individuals’ immutable “scans of face
       geometry” in violation of BIPA)

   •   In re: Volkswagen “Clean Diesel” Marketing, Sales Practices and Products Liability Litig.
       (N.D. Cal.) (class action alleging claims in connection with the Volkswagen diesel-
       cheating scandal, resulting in over $17 billion recovery)

Securities Matters

   •   City of Sterling Heights General Employees’ Retirement System v. Prudential Financial,
       Inc. (D. N.J.) ($33 million settlement for class of aggrieved investors)
   •   Louisiana Municipal Police Employees’ Pension Fund v. KPMG, LLP, et al. (N.D. Ohio)
       ($32.6 million settlement for class of aggrieved investors)
   •   Cyan v. Beaver County Employees Retirement Fund, (U.S. Supreme Court) (contributed to
       certiorari, merits, and amici briefing in 9-0 plaintiffs’ victory on issues of first impression
       pertaining to concurrent jurisdiction and dual sovereignty, the PSLRA and SLUSA, and
       the Securities Act removal bar)
   •   Wiley v. Envivio, Inc., et al. (Cal. Sup. Ct., San Mateo Cnty.) ($8.5 million settlement for
       class of aggrieved investors)
   •   In re MobileIron Shareholder Litig. (Cal. Sup. Ct., Santa Clara Cnty.) ($7.5 million
       settlement for class of aggrieved investors)
   •   In re Model N Shareholder Litig. (Cal. Sup. Ct., San Mateo Cnty.) ($8.55 million settlement
       for class of aggrieved investors)
   •   Silverman v. Motorola, et al. (N.D. Ill.) ($200 million settlement for class of aggrieved
       investors)



                                   1395 Brickell Avenue • Suite 1140
                                         Miami, Florida 33131
                                 (305) 357-2107 • www.hedinhall.com
  Case: 1:20-cv-04699 Document #: 57-1 Filed: 09/08/20 Page 4 of 5 PageID #:1169




   •   United Food and Commercial Workers Union Local 880 v. Chesapeake Energy Corp., et
       al. (W.D. Okla.) (obtained multiple favorable precedent-setting decisions related to
       typicality, tracing, adequacy, materiality, and negative causation under the Securities Act
       of 1933)
   •   Xiang v. Inovalon Holdings, Inc., et al. (S.D.N.Y.) (obtained favorable precedent-setting
       decisions related to statute of limitations, falsity, causation, and materiality under the
       Securities Act of 1933)
   •   Buelow v. Alibaba Group Holding Ltd., et al. (Cal. Sup. Ct., San Mateo Cnty.) ($75 million
       settlement, obtained several favorable precedent-setting decisions related to statute of
       limitations, the relation-back doctrine, falsity, causation, and materiality under the
       Securities Act of 1933)
   •   In re Herald, Primeo, and Thema Funds Sec. Litig. (S.D.N.Y.) ($62.5 million settlement
       for victims of Madoff Ponzi scheme)


                               Biographies of Principal Attorneys

Frank S. Hedin
       Frank S. Hedin manages the firm’s Miami office. He is a member in good standing of the
Florida Bar and the State Bar of California. Mr. Hedin received his Bachelor of Arts from
University of Michigan and his Juris Doctor, magna cum laude, from Syracuse University College
of Law. After graduating from law school, he served for fifteen months as law clerk to the
Honorable William Q. Hayes, United States District Judge for the Southern District of California.

Prior to establishing Hedin Hall LLP, Mr. Hedin was a partner at a litigation boutique in Miami,
Florida, where he represented both plaintiffs and defendants in consumer and data-privacy class
actions, employment-related collective actions, and patent and trademark litigation, and served as
head of the firm’s class action practice.

David W. Hall
       David W. Hall manages the firm’s San Francisco office. Before founding Hedin Hall LLP,
Mr. Hall managed cases for one of the largest plaintiffs’ firm in the United States, where he




                                    1395 Brickell Avenue • Suite 1140
                                          Miami, Florida 33131
                                  (305) 357-2107 • www.hedinhall.com
  Case: 1:20-cv-04699 Document #: 57-1 Filed: 09/08/20 Page 5 of 5 PageID #:1170




pioneered and developed, inter alia, the firm’s state court Securities Act and data privacy practices.

Earlier in his legal career, he served as judicial law clerk to the Honorable Irma E. Gonzalez,
United States District Judge for the Southern District of California. Mr. Hall is a graduate of the
University of California, Hastings College of the Law, cum laude, and the New England
Conservatory of Music. At Hastings College of the Law, he served as Staff Editor of the Hastings
Business Law Journal, teaching assistant in the Legal Writing & Research Department, and extern
to the Honorable Joyce L. Kennard of the California Supreme Court.


                                            Firm Offices


Miami, Florida                                            San Francisco, California
Frank S. Hedin                                            David W. Hall
1395 Brickell Avenue, Suite 1140                          Four Embarcadero Center, Suite 1400
Miami, Florida 33131                                      San Francisco, California 94104
Telephone:     (305) 357-2107                             Telephone:     (415) 766-3534
Facsimile:     (305) 200-8801                             Facsimile:     (415) 402-0058
E-Mail:        fhedin@hedinhall.com                       E-Mail:        dhall@hedinhall.com




                                    1395 Brickell Avenue • Suite 1140
                                          Miami, Florida 33131
                                  (305) 357-2107 • www.hedinhall.com
